DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the species of.... in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that the Office has not shown sufficient burden.  This is not found persuasive because the art that has been found supports the position of the restriction that the groups are sufficiently distinct that they are viewed differently in the art.  There is no reason to expect that the different variations of the chamber configurations would be easily found or easily modifiable.
The requirement is still deemed proper and is therefore made FINAL.
It is also noted that applicants elected Figs 1A-C and state that this is drawn to claims 1-8, 12-13, 16-17 and 19.  The Office notes however, that applicants have elected “linear” chamber, and, as per applicants own specification, the chambers are parallel as indicated in Figs. 1D and 1E, which have not been elected.
Therefore, the Office takes the position that claim 8 was errantly included in the response as claims under examination and will not be examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basol (2007/0111367).
Basol teaches an apparatus for processing a continuous substrate comprising:
- a first chamber having a first volume, see Fig. 2 and related text,
- a second chamber with a volume fluidly coupled to the first chamber, first and second chambers A and/or D respectively, and
- a plurality of chambers therebetween as claimed, with B and C fluidly coupled to and in between A and D and configured to process the continuous substrate 505.
	Regarding claim 2, the teachings do not include a fiber tow, but the use of a particular substrate is an intended use of the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Pat. App. & Inter. 1987).  
Regarding claim 3, either process chamber B or C are held as the third chamber (not required to be unique from the plurality), and the chambers are sealable [0018-19].
Regarding claim 4, the process chambers are positioned linearly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Basol in view of Mosso (2011/0143019).
Regarding claim 5, Basol does not exemplify the chambers are being stacked as claimed, but Mosso teaches that a deposition system that includes multiple chambers that are stacked.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to stack the chambers of Basol as an operable alternative design choice as it is a simple rearrangement of parts and is obvious without a showing of criticality, see MPEP 2144.04 VI. C.  Furthermore, Mosso supports the operability and effectiveness of such a rearrangement.

Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basol.
The teachings of Basol are described above, as Basol is not particularly limited on a number of chambers, it would have been further obvious to add any number of chambers, such as a fourth chamber fluidly connected to each process chamber.  It is further noted that the additional chambers is a further duplication of parts, it is generally held that duplication of parts is obvious without a showing of criticality, see MPEP 2144.04 VI. B.  This further applies to claims 16 and 17 wherein multiple chambers are applied/required – the chambers are selectively sealable [0038].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basol in view of Beck (2012/0017973).
The teachings of Basol are described above, Basol is silent on rollers, but Beck teaches that in an in-line deposition system with multiple chambers, it is operable to use rollers to transfer substrates [0025-42].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the rollers of Beck in the in-line system of Basol as Basol is silent on the mechanisms used to move the substrate and Beck teaches that rollers are effective.  In regard to the “actuated rollers”, the selection of a particular roller would have been further obvious – as per MPEP 2144.07, the selection of a known part for its intended use is prima facia obvious without a showing of criticality, therefore, wherein the prior art teaches rollers, the selection of any particular roller type would have been obvious.

Allowable Subject Matter
Claims 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While there are understood to be movement mechanisms within the structure of Basol, there is no particular reason to include the claimed robot, carriage, and spools.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715